DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/5/2021. In particular, claim 1 has been amended to recite consisting of language and new claims 11-17 have been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake (US 6,153,694).
Miyatake teaches an acrylic rubber (abstract) and provides an example derived from 5 pbw butyl methacrylate, 20 parts butyl acrylate, 60 parts butyl methacrylate, and 15 parts methacrylic acid (col. 21, ln. 1-29) which corresponds to about 85 wt%  (meth)acrylic acid ester monomer units. This consists of only (meth)acrylic acid ester monomer units (butyl acrylate and butyl methacrylate) and ethylenically unsaturated carboxylic acid units (methacrylic acid). Miyatake teaches the pH of the acrylic rubber latex is from 5 to 11 (col. 10, ln. 34-40) or 1.5 to 6.0 (col. 15, ln. 18-21). This overlaps the claimed ranges of 7.0 or less (claim 1), 6.8 or less and 3.0 or more (claim 14), and 6.5 or less and 3.0 or more (claim 15). No calcium is added in the 
Miyatake teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Miyatake suggests the pH and amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Miyatake. See MPEP 2123.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake (US 6,153,694) in view of Hatakeyama (US 6,509,097).
The discussion with respect to Miyatake above is incorporated herein by reference.
Miyatake does not explicitly recite the ppm of calcium.
Hatakeyama teaches acrylic rubber containing polymers (abstract) whichhave a calcium content of 50-500 ppm (col. 5, ln. 61-65). It would have been obvious to one of ordinary skill in the art to have a calcium content of 50-500 ppm because when the calcium content is less than 50 .

Claims 1, 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 2004/0048970).
Hagiwara teaches a carboxyl group containing rubber (abstract) formed by reacting 7.8 kg ethyl acrylate, 3.4 kg n-butyl acrylate, and 0.6 kg of monobutyl maleate (¶ 61) which corresponds to 66 wt% ethyl acrylate, 29 wt% n-butyl acrylate, and 5 wt% monobutyl maleate. A polymer derived from monobutyl maleate has a carboxyl group because monobutyl maleate is a α,β-ethylenically unsaturated carboxylic acid. Hagiwara teaches vulcanization system which uses polyamines (¶49-50) which corresponds to the claimed crosslinking agent. Hagiwara teaches vulcanizates of the rubber (¶ 55) which corresponds to the claimed crosslinked rubber.
No calcium is added in the process of Hagiwara, therefore, the calcium content is expected to be 0 ppm.
Hagiwara does not provide an example that consists of (meth)acrylic acid ester monomer units and ethylenically unsaturated carboxylic acid monomer units as the examples in Hagiwara contain ethylene monomer units. However, Hagiwara teaches the amount of ethylene monomer units is present in 0 to 5 mass% (¶20). Therefore, ethylene monomer units are optional and those embodiments of Hagiwara which omit the ethylene monomer units read on the ‘consist of’ language of claim 1. It would have been obvious to one of ordinary skill in the art to omit the ethylene monomer units because Hagiwara teaches that the ethylene monomer units are optional (when 0 mass% are used) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Hagiwara does not explicitly recite the pH of the rubber. However, Hagiwara does not recite neutralizing the acid groups in the polymer (present on the monobutyl maleate monomer units). Therefore, the rubber of Hagiwara contain acidic protons and has an acidic pH that is 7.0 or less. Hagiwara does not explicitly recite the Mooney scorch time t35 at 125˚C. However, Hagiwara teaches the same acrylic rubbers as claimed having the same calcium content and pH as claimed. Therefore, the acrylic rubbers of Hagiwara are expected to have the same physical properties as claimed, including Mooney scorch time t35 at 125˚C. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 2004/0048970) in view of Miyauchi (US 2010/0227095).
The discussion with respect to Hagiwara above is incorporated herein by reference.
Hagiwara does not explicitly recite using a vulcanization accelerator. 
However, Hagiwara teaches adding guanidine compounds including guanidine (¶ 49-51) and Miyauchi teaches adding a vulcanization accelerator such as a guanidine compound, an amine, or a diazabicycloalkene (¶ 49). It would have been obvious to one of ordinary skill in the art to use the accelerators of Miyauchi because it allows the adjustment of the vulcanization rate (¶ 48).
Alternatively, in view of Miyauchi's recognition that guanidine compound, an amine, or a diazabicycloalkene are equivalent and interchangeable as vulcanization accelerators, it would have been obvious to one of ordinary skill in the art to substitute guanidine compound, an amine, In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 2004/0048970) in view of Hatakeyama (US 6,509,097).
The discussion with respect to Hagiwara above is incorporated herein by reference.
Hagiwara does not explicitly recite the ppm of calcium.
Hatakeyama teaches acrylic rubber containing polymers (abstract) whichhave a calcium content of 50-500 ppm (col. 5, ln. 61-65). It would have been obvious to one of ordinary skill in the art to have a calcium content of 50-500 ppm because when the calcium content is less than 50 pp and more than 500 ppm, the polymer has poor resistance to hot water whitening (col. 5, ln. 61-65).
Allowable Subject Matter
Claims 12-13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 recite a Mooney scorch time t35 of 20 minutes or more (claim 16), and 25 minutes or more (claim 17). 
Yamamoto (US 5,438,101) provides evidence that the Mooney scorch t35 recited in claim 16 (20 minutes or more) and claim 17 (25 minutes or more) is not necessarily present. Yamamoto teaches an acrylic rubber composition having a Mooney scorch t35 of 17 minutes 
Claims 12-13 recite a residual calcium content of 40 wt ppm or less and 0.5 wt ppm or more (claim 12) and 30 wt ppm or less and 0.5 wt ppm or more. Prior art such as Hagiwara and Miyatake do not teach any calcium present which would correspond to 0 ppm and is outside the claimed ranges. Hatakeyama teaches 50-500 ppm calcium, which is outside the claimed ranges.
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant argues that the examples of Hagiwara use ethylene to form the acrylic rubber and this ethylene is now excluded from the claims because of the ‘consists of’ transitional phrase. However, Hagiwara teaches the amount of ethylene monomer units is present in 0 to 5 mass% (¶20). Therefore, ethylene monomer units are optional and those embodiments of Hagiwara which omit the ethylene monomer units read on the ‘consist of’ language of claim 1.
Regarding the Mooney scorch time t5 as long as 30 minutes or more and preventing air bubbles, these limitations are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
As the examples of Hagiwara use ethylene, the anticipation rejection has been withdrawn. However, as Hagiwara teaches ethylene need not be present, an obviousness rejection is presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764